DETAILED ACTION
Receipt of Arguments/Remarks filed on October 13 2021 is acknowledged. Claim 1 was amended. Claims 1-12 are pending. Claims 2-3, 5-8 and 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on November 21 2019. Claims 1, 4 and 9-10 are directed to the elected invention.	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagayama et al. (Appl. Entomol. Zool., 2006, cited in the Office action mailed on 1/13/20) in view of Shinozuka et al. (JP2012250957A, cited on PTO Form 1449)
Applicant Claims
	The instant application claims a sustained release pheromone preparation for controlling a pest insect comprising, as sex pheromone components thereof, an unsaturated aliphatic acetate compound and an unsaturated aliphatic alcohol compound having a structure where the acetyl group of the unsaturated aliphatic acetate 1 and R2 may be the same or different and each stands for a divalent hydrocarbon group having from 1 to 20 carbon atoms, m is an integer of 4 or more, n is 2 or 3, and x is the number of from 0.6 to 1.0, or a copolymer of the polyester, or a polymer blend of the polyester or the copolymer with a biodegradable polyester, wherein the preparation has a property that a ratio of a residual weight percentage of the remaining unsaturated aliphatic acetate compound to a residual weight percentage of a total of the remaining unsaturated aliphatic acetate and unsaturated aliphatic alcohol compounds, and a ratio of a residual weight percentage of the remaining unsaturated aliphatic alcohol compound to the residual weight percentage of the total of the remaining unsaturated aliphatic acetate and unsaturated aliphatic alcohol compounds fall each within a range of -3-New U.S. Patent Application from 0.80 to 1.20, throughout an effective action period of the sustained release pheromone preparation, wherein the effective action period is an emergence period of adult pest insects and wherein the unsaturated aliphatic acetate compound is selected from the group consisting of Z-8-dodecenyl acetate, Z-1 1-hexadecenyl acetate, E-5-decenyl acetate, and (Z,Z)-3,13-octadecadienyl acetate. 
The instant application claims a method for controlling a pest insect, comprising a step of placing the sustained release pheromone preparation above in a field, wherein 
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Nagayama et al. is directed to the reinvestigation of sex pheromone components and attractiveness of synthetic sex pheromone of the pink borer, Sesamia inferens Walker in Okinawa. It is taught that application of a synthetic sex pheromone has potential for monitoring and control (page 399, first paragraph).  It is taught when Z11-16:AC (Z-11-hexadecenyl acetate) and Z11-16:OH (Z-11-hexadecenol) were blended in different ratios between 100 and 0, maximum catch was observed at 75:25 (i.e. 3:1).  The trap catches with the 75:25 blend were comparable with that of virgin females.  Synthetic pheromone would be useful for population monitoring and mating disruption of the pest.  
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Nagayama et al. suggest a combination of Z-11-hexadecenyl acetate and Z-11-hexadecanol with the pink borer (Sesamia inferens), Nagayama et al. does not expressly teach the instantly claimed container comprising a polyester of Formula I.  However, this deficiency is cured by Shinozuka et al.
	Shinozuka et al. (wherein the machine translation is utilized and provided with this Action) is directed to a biodegradable pheromone dispenser.  Placing an insect pheromone at the crop cultivation site is taught (paragraph 0002).  A dispenser is obtained by incorporating a pheromone liquid into a plastic container such as a bag, a 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nagayama et al. and Shinozuka et al. and utilize a combination of Z-11-hexadecenyl acetate and Z-11-hexadecenol in the dispenser of Shinozuka et al.   One skilled in the art would have been motivated this combination in a ratio of 3:1 in order to provide for the control of Sesamia inferens. One skilled in the art would have been motivated to utilize this dispenser as it is a pheromone disperser which can deliver a combination of pheromones which includes those of Nagayama et al.  Since Shinozuka et al. recognizes their dispenser is biodegradable and provides controllable release this provides motivation to pick this particular type of dispenser.   Since Shinozuka et al. suggest similar pheromones can be utilized and Nagayama et al. teaches this combination is comparable with virgin females, one skilled in the art would have a reasonable expectation of success in adding these pheromones to the polymer dispenser of Shinozuka et al. to control the species of Sesamia inferens.    One skilled in the art would have been motivated to place the polymer tube with these pheromones in the field (crop cultivation site) to control this species as suggested by Shinozuka et al.  Since Shinozuka et al. teaches the resin sheets can be made of one kind of polyester suggesting a container made entirely of the polyester.
	Regarding the recitation “wherein the preparation has a property…”,  "A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim." Texas Instruments, Inc. v. International  Cir. 1993). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
In this case, claim 1 uses the term "wherein", rather than "whereby", but it is conclude that the terms should be treated the same…the wherein clause does not inform the artisan of how the preparation differs from the mere combination of the sex pheromone and the container.  Since the prior art teaches the same container and the same sex pheromones in the same ratio, it is reasonable to conclude it possess the same property.  Shinozuka et al. teaches releasing the pheromones over 130 days and such a controlled release.  Shinozuka et al. recognizes various parameters which can be manipulated to affect permeability such as composition, thickness of wall material and surface area.  
Regarding the claimed x, Shinozuka et al. expressly teaches Bionelle 3001 which is the same polymer as instantly exemplified which as evidenced by the instant specification (see page 22) is an 80/20 molar ratio which would correspond to an x of 0.8.

Response to Arguments
Applicants’ arguments filed October 13 2021 have been fully considered but they are not persuasive. 
Applicants argue that (1) the Office relies on MPEP 716.02(d) to rebut Applicants arguments.  It is argued that Applicants showing of unexpected results only needs to prima facie obvious.  Applicants refer to a publication by Pitlick.  It is argued that there are only four different combinations of acetate and alcohols which combinations are used in examples 1-9 of the present specification.  It is argued that the presence of E-8-dodecenyl acetate in combination with the combination of Z-8-dodecenyl acetate and Z-8-dodecenol in example 1 is not deemed to significantly affect the results.
Regarding applicants first arguments, firstly, while Applicants refer to a publication by Pitlick, such a reference was not submitted thus it cannot be considered by the examiner.  Secondly, none of the examples are directed to the invention as elected and what is rendered obvious by the cited prior art.  Specifically, the instantly elected invention per the response filed November 21 2018 is a copolymer of butylene adipate and butylene succinate and the combination of Z-11-hexadecenyl acetate and Z-11 hexadecenol.  Example 2 shows the instantly claimed combination of acetate and alcohol, however, the polymer utilized to form the tube was the single monomer of butylene succinate.  Example 9 also utilized the elected combination of pheromones and a copolymer of butylene adipate and butylene terephthalate but also with polycaprolactone. Therefore, none of the examples utilize the combination as elected.  Thirdly, the instant claims recite the property of the a/c and b/c ratio throughout an effective action period of the sustained release pheromone preparation.  As taught by Singh et al. (Acta Phytopathologica et Entomologica Hungarica, 2015), the pink borer (species rendered obvious by the prior art), has a total life cycle of males and females from egg laying to adult emergence of about 112 and 116 days respectfully (page 257).  Looking to table 2 of the instant specification which shows example 2 which is similar to 
	Applicants argue that (2) the Office fails to acknowledge the difference in the container of the instant invention and Shinozuka.  The container of claim 1 is a tube made entirely of a membrane.  Shinozuka describes a bag-like container made of a first resin sheet and a second resin sheet so that a liquid absorption sheet is required to allow the pheromone liquid to continuously contact with the first resin sheet as shown in figure 1.  Whether claim 1 is open to inclusion of a liquid absorption sheet in the tube recited therein does not make the tube a bag.  
	Regarding applicants second argument, Shinozuka teaches a dispenser is obtained by incorporating a pheromone liquid into a plastic container such as a bag, a tube or a bottle.  The insect pheromone diffuses and permeates the wall (release control layer) of the plastic container and is released into the atmosphere.  Therefore, the release property of the pheromone from the disperser is mainly controlled by the material, thickness, surface area etc. of the plastic container (paragraph 0003).  Therefore, while a bag may be a specifically disclosed embodiment, it is not the only 
	Applicants argue that (3) the Office still misinterprets paragraph 0023 of Shinozuka.  An instantly claimed alcohol is not taught.
	Regarding applicants’ third argument, firstly Shinozuka is not utilized to render obvious the instantly claimed combination of acetate and alcohol that is why Nagayama et al. is utilized.  Secondly, Shinozuka exemplifies Z-11-hexadecen-1-ol which is the same alcohol as claimed.  Therefore, the pheromones taught in Nagayama et al. would be expected to be successful in the device of Shinozuka.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.